IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                                        November 5, 2004 Session

   ANITA J. VEDDER v. NORTH AMERICAN MORTGAGE CO., ET AL.

                         Appeal from the Circuit Court for Rutherford County
                           No. 47825     Robert E. Corlew, III, Chancellor


                       No. M2003-01682-COA-R3-CV - Filed November 30, 2004


This case involves a homeowner who defaulted on her home mortgage. After the holder of the note
commenced foreclosure proceedings, the homeowner filed suit in the Circuit Court for Rutherford
County asserting numerous claims against the original mortgagee, the subsequent purchasers of the
note, and an executive employed by one of the subsequent purchasers. The trial court granted the
defendants’ motion to dismiss the homeowner’s complaint for failure to state a claim upon which
relief could be granted. The homeowner appealed and, while the appeal was pending, requested the
trial court to vacate its earlier decision for lack of subject matter jurisdiction. The trial court denied
the homeowner’s motion. We now affirm both of the trial court’s decisions.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM C. KOCH , JR., P.J., M.S., delivered the opinion of the court, in which HERSCHEL P. FRANKS,
P.J., and FRANK G. CLEMENT , JR., J., joined.

Anita J. Vedder, Smyrna, Tennessee, Pro Se.

J. Graham Matherne and Andrew J. Pulliam, Nashville, Tennessee, for the appellees, North
American Mortgage Co., Washington Mutual, Inc., Washington Mutual Bank, FA, Homeside
Lending, and Kerry K. Killinger.

                                        MEMORANDUM OPINION1

      On July 5, 1999, Anita J. Vedder purchased a residential property at 1000 Kilgrow Court in
Smyrna, Tennessee using a $97,600 mortgage loan from North American Mortgage Co. (“North
American”). Ms. Vedder signed a note in which she promised to repay North American the $97,600

        1
            Tenn. Ct. App. R. 10 provides:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
        the actions of the trial court by memorandum opinion when a formal opinion would have no
        precedential value. W hen a case is decided by memorandum opinion it shall be designated
        “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
        reason in any unrelated case.
plus interest. This note was secured by a deed of trust. It also contained a provision permitting
North American to transfer the note and deed of trust.2 North American subsequently transferred
the note and the deed of trust, and in August 2002, Homeside Lending owned the note and deed of
trust. Ms. Vedder did not make her monthly mortgage payment in August 2002, apparently because
she believed that the transfers of the note and deed of trust somehow extinguished her obligation to
pay the balance of her mortgage loan. Homeside Lending determined that Ms. Vedder was in default
and commenced foreclosure proceedings.

        On February 6, 2003, Ms. Vedder filed a pro se complaint against North American,
Homeside Lending, Washington Mutual Bank, F.A.,3 and others in the Rutherford County Circuit
Court. Ms. Vedder asserted numerous claims under state and federal law including breach of
contract, failure of consideration, non-disclosure and misrepresentation of material facts, theft by
false pretext, ratification and enforcement of administrative agreements, civil violations of the Fair
Credit Reporting Act, 15 U.S.C.A. §§ 1681-1681x (1998 & Supp. 2004), and the Fair Debt
Collection Practices Act, 15 U.S.C.A. §§ 1692-1692o (1998), and civil and criminal violations of
the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667f (1998 & Supp. 2004). Although Ms. Vedder’s
complaint is far from clear, the factual predicate for most of her claims appears to be her belief that
North American could not legally transfer the note, that North American’s agents acted outside the
scope of their corporate authority in making the loan to her in the first place, and that she is therefore
no longer required to make her monthly mortgage payments.

         The defendants moved to dismiss Ms. Vedder’s complaint under Tenn. R. Civ. P. 12.02(6).
The trial court carefully examined Ms. Vedder’s eight causes of action and found that each failed
to state a claim upon which relief could be granted. Thus, in a May 28, 2003 letter to the parties and
a June 11, 2003 order, the court dismissed Ms. Vedder’s complaint with prejudice. Ms. Vedder filed
a notice of appeal. While the appeal was pending, Ms. Vedder filed a document in the trial court
styled as follows: “Verified Petition to Vacate a Void Judgment and Direct Attack.” In this
document, Ms. Vedder argued that the June 11, 2003 order was void because the trial court lacked
subject matter jurisdiction over the case. In a December 2, 2003 letter to the parties and a December
16, 2003 order, the trial court denied Ms. Vedder’s petition.

       On this appeal, Ms. Vedder continues to press her jurisdictional attack on the trial court’s
orders. Her arguments on this point bear little, if any, resemblance to recognized legal theories.4

         2
             The note stated explicitly that “I understand that the Lender may transfer this Note.”

        3
         By this time, both North American and Homeside Lending were part of W ashington Mutual Bank, and
W ashington National Bank was the holder of Ms. Vedder’s note and deed of trust.

         4
         Ms. Vedder’s lengthy briefs on appeal, like many of her filings in the trial court, are difficult to follow.
Although she employs legal terminology, she often does so in an incoherent and nonsensical manner. For example, her
opening brief on appeal contains the following passage in a section entitled “JUDICIAL NOTICE”:

         FURTHER THAT, Anita J. Vedder IS NOT a trustee of the UNITED STATES BANKRUPTCY,
         as provided by the EMERGENCY BANKING ACT OF MARCH 9, 1933, nunc pro tunc, that Anita
                                                                                         (continued...)

                                                            -2-
However, Ms. Vedder is proceeding as a pro se litigant in this case. Accordingly, in recognition that
many pro se litigants lack legal training and are unfamiliar with the work of the courts,5 we will give
her a certain amount of leeway in the preparation of her briefs and legal arguments, Whitaker v.
Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000); Paehler v. Union Planters Nat’l Bank,
Inc., 971 S.W.2d 393, 397 (Tenn. Ct. App. 1997), and we will measure her papers using less
stringent standards that those applied to papers prepared by lawyers. Hughes v. Rowe, 449 U.S. 5,
9-10, 101 S. Ct. 173, 176 (1980); Baxter v. Rose, 523 S.W.2d 930, 939 (Tenn. 1975); Winchester
v. Little, 996 S.W.2d 818, 824 (Tenn. Ct. App. 1998). We will not, however, excuse her from
complying with the same substantive and procedural rules that represented parties are expected to
observe. Edmundson v. Pratt, 945 S.W.2d 754, 755 (Tenn. Ct. App.1996); Kaylor v. Bradley, 912
S.W.2d 728, 733 n.4 (Tenn. Ct. App. 1995).

         Regardless of the amount of leeway we give, Ms. Vedder’s jurisdictional arguments remain
difficult to follow. Her claims most closely resemble the following legal arguments: (1) state courts
have no jurisdiction over her claims because her claims are based on federal law; (2) the federal
statutes on which her claims are based provide for exclusive jurisdiction in the federal courts; and
(3) the trial court did not have the authority to adjudicate her claims because they arose at law rather
than in equity. Each of these arguments is flawed.

        First, state courts retain concurrent jurisdiction with the federal courts over claims arising
under federal law unless the United States Congress has withdrawn that jurisdiction with respect to
a particular claim. Tafflin v. Levitt, 493 U.S. 455, 458-460, 110 S. Ct. 792, 795 (1990). Second, the
federal statutes relied on by Ms. Vedder explicitly provide for state court jurisdiction over claims
arising under those acts. 15 U.S.C.A. § 1681p (Fair Credit Reporting Act); 15 U.S.C.A. § 1692k(d)
(Fair Debt Collection Practices Act); 15 U.S.C.A. § 1640(e) (Truth in Lending Act). Third, in
researching her case, Ms. Vedder has apparently overlooked Tenn. Code Ann. § 16-11-102 (1994),
which gives the chancery courts concurrent jurisdiction with the circuit courts over all civil causes
of action subject to certain exceptions not applicable here. Accordingly, we affirm the trial court’s
rejection of Ms. Vedder’s jurisdictional challenge.

        We also agree with the trial court’s conclusion that Ms. Vedder’s complaint failed to state
a claim upon which relief could be granted. The sole purpose of a Tenn. R. Civ. P. 12.02(6) motion
is to test the sufficiency of the complaint, not the strength of the plaintiff’s evidence. Doe v.
Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999); Bell ex rel. Snyder v. Icard, Merrill, Cullis, Timm,
Furen & Ginsburg, P.A., 986 S.W.2d 550, 554 (Tenn. 1999). It requires the courts to review the
complaint alone, Daniel v. Hardin County Gen. Hosp., 971 S.W.2d 21, 23 (Tenn. Ct. App. 1997),


        4
        (...continued)
       J. Vedder’s name has been copyrighted for TRUTH IN COM MERCE AND CONTRACT TORT
       W AIVER with significant silver specie penalties in place for misuse, nunc pro tunc, to April 08, 1941,
       that she has power of attorney over her strawman on file with the State of Tennessee Secretary of State
       and Rutherford County Register of Deeds and that this matter proceeds with a prior reservation of right
       as provided by UCC at 1-207.

       5
            Irvin v. City of Clarksville, 767 S.W .2d 649, 652 (Tenn. Ct. App. 1988).

                                                           -3-
and to look to the complaint’s substance rather than its form. Kaylor v. Bradley, 912 S.W.2d at 731.
Dismissal under Tenn. R. Civ. P. 12.02(6) is warranted when the alleged facts will not entitle the
plaintiff to relief or when the complaint is totally lacking in clarity and specificity. Dobbs v.
Guenther, 846 S.W.2d 270, 273 (Tenn. Ct. App. 1992).

        On appeal from an order granting a Tenn. R. Civ. P. 12.02(6) motion, we must presume that
the factual allegations in the complaint are true, and we must review the trial court’s legal
conclusions regarding the adequacy of the complaint without a presumption of correctness. Bell ex
rel. Snyder v. Icard, Merrill, Cullis, Timm, Furen & Ginsburg, P.A., 986 S.W.2d at 554; Stein v.
Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997). Having independently reviewed Ms.
Vedder’s complaint, we concur with the trial court’s conclusion that it fails to state a claim upon
which relief can be granted. Accordingly, the trial court did not err in granting the defendants’ Tenn.
R. Civ. P. 12.02(6) motion and in dismissing Ms. Vedder’s complaint with prejudice.

        We affirm the orders dismissing Ms. Vedder’s complaint and denying her post-trial petition
and remand the case to the trial court for further proceedings consistent with this opinion. We also
tax the costs of this appeal to Anita J. Vedder for which execution, if necessary, may issue.



                                                       ___________________________________
                                                       WILLIAM C. KOCH, JR., P.J., M.S.




                                                 -4-